Title: To George Washington from Thomas Marshall, Jr., 4 August 1798
From: Marshall, Thomas Jr.
To: Washington, George



Sir
Mason County [Kentucky] Augt 4th 1798

When I was at my fathers in the Month of June last he directed me to pay two years taxes on two Surveys of yours on Rough Creek into the treasury which I did to wit for the years 1796 & 1797 One third of the amount of the last years Taxes being reduced by our last Assembly it amounted to only £6.8. the Auditors rect for these I left at my fathers, and at the same time I entered your Lands with the Auditor for future Taxes agreable to an Act of our Legislature for non residents so that in future whoever you may direct to discharge your taxes will at any time See the State of the Acct at the Auditors office [.] within I send you a Statement of your Tax Acct with my father he has forgot whether he drew upon you for the first receipt of Taxes or not, but as his books does not show of more than one drawing, I have stated the whole Sums actually paid and also a copy of the Sheriffs receipts for Such Sums as have been paid to him if my father has drawn upon you formerly for more money than the £5.14.5 which is Credited be so oblieging as to enter the Credit, yourself and pay the ballance of the Ac[coun]t to Mr Rawleigh Colston of Frederik who is authorised to draw upon you for whatever may be due. it is wanted by my father for my younger Sisters who are at present at Mr Colstons. any future directions you may chose to honour my Father with respecting the

Taxes of your lands I will see attended to as he is rendered by his age and infirmities incapable of attending to Any thing that requires any personal exercions. I am with every Sentiment of respect Your Humble Servt

T. Marshall Jr

